DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-15 are pending and presented for examination.


Claim Rejections - 35 USC § 101 
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4. 	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The representative claim 1 recites:
  	A system for monitoring a machine, the system comprising: 
 	a wireless sensor coupled to the machine; 
 	a wireless zone kit comprising a wireless transceiver and a processor, wherein the wireless zone kit is wirelessly communicatively coupled to the wireless sensor; and a controller communicatively coupled to the wireless zone kit, the controller also being communicatively coupled to the machine, wherein, in operation, the wireless sensor generates a digital energy model, based on data measured by the sensor, and transmits the digital energy model to the wireless zone kit, whereupon the wireless zone kit transmits the digital energy model to the controller.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “generates a digital energy model, based on data measured” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites a wireless sensor coupled to the machine; a wireless zone kit comprising a wireless transceiver and a processor, wherein the wireless zone kit is wirelessly communicatively coupled to the wireless sensor; and a controller communicatively coupled to the wireless zone kit, the controller also being communicatively coupled to the machine, …, and transmits the digital energy model to the wireless zone kit, whereupon the wireless zone kit transmits the digital energy model to the controller. The wireless sensor coupled to the machine is recited at a high level of generality, and is considered to be insignificant data gathering steps. 
The claim recites “a wireless zone kit comprising a wireless transceiver and a processor, wherein the wireless zone kit is wirelessly communicatively coupled to the wireless sensor; and a controller communicatively coupled to the wireless zone kit, the controller also being communicatively coupled to the machine, …, and transmits the digital energy model to the wireless zone kit, whereupon the wireless zone kit transmits the digital energy model to the controller”, are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a wireless zone kit comprising a wireless transceiver and a processor, wherein the wireless zone kit is wirelessly communicatively coupled to the wireless sensor; and a controller communicatively coupled to the wireless zone kit, the controller also being communicatively coupled to the machine, …, and transmits the digital energy model to the wireless zone kit, whereupon the wireless zone kit transmits the digital energy model to the controller are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claim 2 adds the additional element of “wherein the machine comprises: a motor; a bearing coupled to the motor; a housing of the bearing coupled to the bearing; and rotating equipment coupled to the bearing, wherein the wireless sensor is coupled to the housing of the bearing”. These limitations are recited at a high level of generality (i.e., as a generic machine), such that it amounts no more than mere instructions to apply the exception using a generic machine components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 3 adds the additional element of “wherein the wireless sensor is at least one of an accelerometer, a microphone, and a thermistor”. These limitations are recited at a high level of generality (i.e., as a generic sensors). Accordingly, these additional elements do not integrate the abstract idea into a practical application because these element do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claim 4 adds the additional element of “wherein the controller is a Programmable Logic Controller (PLC)”. This limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Dependent claim 5 adds the additional element of “wherein the controller includes a human-machine interface (HMI) which, in operation, displays a status of the machine to an operator, wherein the status is determined by the controller based on the digital energy model received from the wireless zone kit”. This limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Independent claim 6, the limitations “generating a model of the bearing… based at least in part on the sensed condition of the bearing; comparing the model…to a reference model” as drafted, are processes, under their broadest reasonable interpretation, covers mental processes. As stated in the October 2019 Update: Subject Matter Eligibility: In contrast, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites sensing a condition of the bearing by the wireless sensor; transmitting the model, by the wireless sensor, to the wireless zone kit via a wireless communication channel;…stored in the data storage medium; and transmitting a status of the machine, by the wireless zone kit, to the control system. The step of sensing a condition of the bearing by the wireless sensor is recited at a high level of generality, and are considered to be insignificant data gathering steps. 
The claim recites “transmitting the model, by the wireless sensor, to the wireless zone kit via a wireless communication channel;…stored in the data storage medium; and transmitting a status of the machine, by the wireless zone kit, to the control system”, that are recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of ranking information) such that they amount no more than mere instructions to apply the exception using a generic computer components.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application because these elements do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of sensing a condition of the bearing by the wireless sensor; transmitting the model, by the wireless sensor, to the wireless zone kit via a wireless communication channel;…stored in the data storage medium; and transmitting a status of the machine, by the wireless zone kit, to the control system are well-understood, routine, and conventional activities previously known to the pertinent industry. The combination of elements, when considered individually and as an ordered combination, do not amount to “significantly more” than the identified abstract idea. 
The claim is not patent eligible.
Dependent claim 7 adds the additional element of “displaying the status of the machine on the HMI of the control system”. This limitation is recited at a high level of generality (i.e., as a generic computer structures performing a generic computer function of displaying information) such that it amounts no more than mere instructions to apply the exception using a generic computer components.  
Dependent claim 8 adds the additional element of “wherein sensing a condition of the bearing includes measuring a motion of the housing of the bearing by the wireless sensor”. This limitation is recited at a high level of generality (i.e., as a generic sensors). Accordingly, this additional element does not integrate the abstract idea into a practical application because this element does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 9 and 10, the claims are rejected with the same rationale as in claim 8.
Dependent claims 11-15  add further details of the identified abstract idea.  The claims are not patent eligible.

 Claim Objection

5.	Claims 1-15 are objected to because of the following informalities: Claim 1 recites “generates a digital energy model by the sensor” should read “generates a digital energy model by the wireless sensor” for clarity purpose. Appropriate correction is required.

6.	Claim 15 is objected to because of the following informalities: Claim 15 recites “the RPM” should read “the RPM (Revolution per minute)” for clarity purpose. Appropriate correction is required.
	

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. US 2019/0121344 (hereinafter, Cella).

9.  	Regarding claim 1, Cella discloses a system for monitoring a machine, the system comprising: 
 	a wireless sensor coupled to the machine ([0027], [0634], [0636], [0638], [0659]); 
 	a wireless zone kit comprising a wireless transceiver and a processor, wherein the wireless zone kit is wirelessly communicatively coupled to the wireless sensor; and a controller communicatively coupled to the wireless zone kit ([0634], [0640]-[0641], [0659]); 
 	the controller also being communicatively coupled to the machine, wherein, in operation, the wireless sensor generates a digital energy model, based on data measured ([0027], [0031], [0035], [0307]); and 
 	transmits the digital energy model to the wireless zone kit, whereupon the wireless zone kit transmits the digital energy model to the controller ([0027]-[0029], [0641], [0634], [0636]). 
	Cella does not disclose:
 	generates a digital energy model by the sensor.  
 	However, Cella discloses:
 	The plurality of sensors 8106 may be wired to ports on the data acquisition circuit 8104. The plurality of sensors 8106 may be wirelessly connected to the data acquisition
circuit 8104. The data acquisition circuit 8104 may be able to access detection values corresponding to the output of at least one of the plurality of sensors 8106 where the sensors 8106 may be capturing data on different operational aspects of a piece of equipment or an operating component… The sensors 8106 may monitor components such as bearings, sets of bearings, motors, driveshafts, pistons, pumps, conveyors, vibrating conveyors, compressors, drills, and the like in vehicles, oil and gas equipment in the field, in assembly line components, and the like… as illustrated in FIG. 51, the sensors 8106 may be part of the data monitoring device 8100, referred to herein in some cases as a data collector, which in some cases may comprise a mobile or portable data collector… as illustrated in FIGS. 52 and 53, one or more external sensors 8126, which are not explicitly part of a monitoring device 8120 but rather are new, previously attached to or integrated into the equipment or component, may be opportunistically connected to, or accessed by the monitoring device 8120. The monitoring device 8120 may include a controller 8122. The controller 8122 may include a data acquisition circuit 8104, a data analysis circuit 8108, a MUX control circuit 8114, and a response circuit 8110. The data acquisition circuit 8104 may comprise a MUX 8112 where the inputs correspond to a subset of the detection values...The data analysis circuit 8108 may comprise one or more of a peak detection circuit, a phase differential circuit, a PLL circuit, a bandpass filter circuit, a frequency transformation circuit, a frequency analysis circuit, a torsional analysis circuit, a bearing analysis circuit, an overload detection circuit, vibrational resonance circuit for the identification of unfavorable interaction among machines or components,… The one or more external sensors 8126 may be directly connected to the one or more input ports 8128 on the data acquisition circuit 8104 of the controller 8122 or may be accessed by the data acquisition circuit 8104 wirelessly, such as by a reader, interrogator, or other wireless connection, such as over a short-distance wireless protocol…as shown in FIG. 53, a data acquisition circuit 8104 may further comprise a wireless communication circuit 8130. The data acquisition circuit 8104 may use the wireless communication circuit 8130 to access detection values corresponding to the one or more external sensors 8126 wirelessly or via a separate source or some combination of these methods (see, [0634], [0636], [0638]-[0642], [0649]). Cella does not disclose generates a digital energy model by the sensor. However, generating a digital energy model by the sensor would have been obvious to one ordinary skill in the art based on the teaching of Cella as disclosed above. The motivation for doing so would have been in order to analyze sensor data efficiently (Cella, [0663], [0941]).


10.	Regarding claim 2, Cella discloses the system of claim 1 as disclosed above. 
 	Cella further discloses wherein the machine comprises: a motor; a bearing coupled to the motor; a housing of the bearing coupled to the bearing; and rotating equipment coupled to the bearing, wherein the wireless sensor is coupled to the housing of the bearing ([0050], [0071], [0659], [0661], [0892]). 

11.	Regarding claim 3, Cella discloses the system of claim 1 as disclosed above. 
 	Cella further discloses wherein the wireless sensor is at least one of an accelerometer, a microphone, and a thermistor ([0659], [0661]). 

12.	Regarding claim 4, Cella discloses the system of claim 1 as disclosed above. 
 	Cella further discloses wherein the controller is a Programmable Logic Controller (PLC) ([0572]). 

13.	Regarding claim 5, Cella discloses the system of claim 1 as disclosed above. 
 	Cella further discloses wherein the controller includes a human-machine interface (HMI) which, in operation, displays a status of the machine to an operator, wherein the status is determined by the controller based on the digital energy model received from the wireless zone kit ([0029], [0060], [0633]-[0634]). 

14.  	Regarding claim 6, Cella discloses a method of operation of a system for monitoring and controlling a machine, the machine comprising a motor, a bearing, a housing of the bearing, and rotating equipment, the system comprising: a wireless sensor mounted on the housing of the bearing a wireless zone kit comprising a wireless transceiver, a processor, and a data storage medium, and a control system comprising a human-machine interface (HMI) ([0634], [0659], [0661], [0892]), the method comprising: 
 	sensing a condition of the bearing by the wireless sensor ([0027], [0634], [0636], [0638], [0659]); 
 	generating a model of the bearing based at least in part on the sensed condition of the bearing ([0027], [0031], [0035], [0633], [0641], [0659]); 
 transmitting the model to the wireless zone kit via a wireless communication channel; comparing the model, by the wireless zone kit, to a reference model stored in the data storage medium([0027], [0035], [0037], [0636], [0659]); and 
 	transmitting a status of the machine, by the wireless zone kit, to the control system ([0027]-[0029], [0641], [0634], [0636]). 
	Cella does not disclose:
 	generating a model by the wireless sensor, and transmitting the model by the wireless sensor.  
 	However, Cella discloses:
 	The plurality of sensors 8106 may be wired to ports on the data acquisition circuit 8104. The plurality of sensors 8106 may be wirelessly connected to the data acquisition
circuit 8104. The data acquisition circuit 8104 may be able to access detection values corresponding to the output of at least one of the plurality of sensors 8106 where the sensors 8106 may be capturing data on different operational aspects of a piece of equipment or an operating component… The sensors 8106 may monitor components such as bearings, sets of bearings, motors, driveshafts, pistons, pumps, conveyors, vibrating conveyors, compressors, drills, and the like in vehicles, oil and gas equipment in the field, in assembly line components, and the like… as illustrated in FIG. 51, the sensors 8106 may be part of the data monitoring device 8100, referred to herein in some cases as a data collector, which in some cases may comprise a mobile or portable data collector… as illustrated in FIGS. 52 and 53, one or more external sensors 8126, which are not explicitly part of a monitoring device 8120 but rather are new, previously attached to or integrated into the equipment or component, may be opportunistically connected to, or accessed by the monitoring device 8120. The monitoring device 8120 may include a controller 8122. The controller 8122 may include a data acquisition circuit 8104, a data analysis circuit 8108, a MUX control circuit 8114, and a response circuit 8110. The data acquisition circuit 8104 may comprise a MUX 8112 where the inputs correspond to a subset of the detection values...The data analysis circuit 8108 may comprise one or more of a peak detection circuit, a phase differential circuit, a PLL circuit, a bandpass filter circuit, a frequency transformation circuit, a frequency analysis circuit, a torsional analysis circuit, a bearing analysis circuit, an overload detection circuit, vibrational resonance circuit for the identification of unfavorable interaction among machines or components,… The one or more external sensors 8126 may be directly connected to the one or more input ports 8128 on the data acquisition circuit 8104 of the controller 8122 or may be accessed by the data acquisition circuit 8104 wirelessly, such as by a reader, interrogator, or other wireless connection, such as over a short-distance wireless protocol…as shown in FIG. 53, a data acquisition circuit 8104 may further comprise a wireless communication circuit 8130. The data acquisition circuit 8104 may use the wireless communication circuit 8130 to access detection values corresponding to the one or more external sensors 8126 wirelessly or via a separate source or some combination of these methods (see, [0634], [0636], [0638]-[0642], [0649]). Cella does not disclose generating a model by the wireless sensor, and transmitting the model by the wireless sensor. However, generating a model by the wireless sensor, and transmitting the model by the wireless sensor would have been obvious to one ordinary skill in the art based on the teaching of Cella as disclosed above. The motivation for doing so would have been in order to analyze sensor data efficiently (Cella, [0663], [0941]).


15.	Regarding claim 7, Cella discloses the method of claim 6 as disclosed above. 
 	Cella further discloses displaying the status of the machine on the HMI of the control system ([0029], [0060], [0633]-[0634]). 


16.	Regarding claim 8, Cella discloses the method of claim 7 as disclosed above. 
 	Cella further discloses wherein sensing a condition of the bearing includes measuring a motion of the housing of the bearing by the wireless sensor ([0027], [0659]). 

17.	Regarding claim 9, Cella discloses the method of claim 8 as disclosed above. 
 	Cella further discloses wherein measuring a motion of the housing of the bearing by the wireless sensor includes measuring at least one of a displacement, a velocity, and an acceleration of the housing ([0015]-[0016], [0659]). 

18.	Regarding claim 10, Cella discloses the method of claim 8 as disclosed above. 
 	Cella further discloses wherein measuring a motion of the housing of the bearing by the wireless sensor includes measuring at least one of a time series from an accelerometer in the wireless sensor and a time series from a microphone in the wireless sensor ([0662], [1027]). 

19.	Regarding claim 11, Cella discloses the method of claim 10 as disclosed above. 
 	Cella further discloses wherein generating a model of the bearing, based at least in part on the sensed condition of the bearing, includes: defining a plurality of frequency bands ([0035]); 
 	determining, for each of the plurality of frequency bands, a respective energy spectral density; and converting the respective energy spectral density to a numerical scale ([0058]-[0059], [0273], [0276]). 

20.	Regarding claim 12, Cella discloses the method of claim 11 as disclosed above. 
 	Cella further discloses wherein determining, for each of the plurality of frequency bands, a respective energy spectral density includes performing a frequency analysis of at least one of the time series from the accelerometer and the time series from the microphone ([0035]), [0059], [0662], [1027]). 

21.	Regarding claim 13, Cella discloses the method of claim 12 as disclosed above. 
 	Cella further discloses wherein performing a frequency analysis of at least one of the time series from the accelerometer and the time series from the microphone includes performing at least one Fourier transform ([0662], [0667], [0784], [1027]). 

22.	Regarding claim 14, Cella discloses the method of claim 11 as disclosed above. 
 	Cella further discloses wherein converting the respective energy density to a numerical scale includes converting the respective energy spectral density to a color representation ([0058]-[0059], [0276], [0380]-[0383], [1676]).

23.	Regarding claim 15, Cella discloses the method of claim 6 as disclosed above. 
 	Cella further discloses receiving an RPM of the motor, wherein generating a model of the bearing includes generating a model of the bearing that depends at least in part on the RPM of the motor ([0045], [0425], [0588], [0590]).


Conclusion

24.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  

25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2857